Name: Commission Regulation (EEC) No 2983/81 of 19 October 1981 derogating from the provisions on the movement of wine, obtained from table grapes
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 10. 81 Official Journal of the European Communities No L 299/5 COMMISSION REGULATION (EEC) No 2983/81 of 19 October 1981 derogating from the provisions on the movement of wine obtained from table grapes HAS ADOPTED THIS REGULATION : Article 1 Notwithstanding the provisions of Article 41 ( 1 ) of Regulation (EEC) No 337/79, wines made from table grapes belonging to varieties not listed as wine grapes in the classification of vine varieties applying to the provinces of Foggia, Bari, Brindisi, Taranto and Lecce and originating in those provinces may be transferred at another place or storage centre before being distilled. The wine must be transferred not later than 30 November 1981 . Article 2 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine ('), as last amended by Regulation (EEC) No 3456/81 (2), and in particular Articles 41 (4) and 65 thereof, Whereas, apart from certain exceptions, wines made from table grapes belonging to varieties not listed as wine grapes in the classification of vine varieties may not be transported except to a distillery for the purposes of distillation ; whereas, because of the abundant harvests of table grapes in the region of Puglia, storage space will not be available for the wine of the coming marketing year ; whereas, to avoid diffi ­ culties in the processing and storage of the next wine harvest, the provisions of Article 41 ( 1 ) of Regulation (EEC) No 337/79 should be derogated from to enable the quantities of wine in question produced in Puglia to be transferred elsewhere ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine, 1 . The Member State concerned by this measure shall take all due steps to ensure that the necessary checks are made ; in particular, it shall check whether the transfer of wine made from table grapes has actu ­ ally taken place . 2. The Member State concerned shall inform the Commission not later than 31 December 1981 , of the quantities of wine transferred. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 October 1981 . For the Commission Poul DALSAGER Member of the Commission ( ») OJ No L 54, 5. 3 . 1979, p. 1 . (2) OJ No L 360, 31 . 12. 1980, p. 18 .